Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 1 of 17



                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                              Case Number: 17-12413-13

         JASON J. KRUS and
         TRINA B. KRUS,

                           Debtors.


         DELLS LAND AND CATTLE
         COMPANY II, LLC,

                           Plaintiff,

               v.                                   Adversary Number: 19-48

         JASON J. KRUS, TRINA B. KRUS,
         and WISCONSIN MUTUAL INSURANCE
         COMPANY,

                           Defendants.

______________________________________________________________________________

                                        DECISION

         Dells Land & Cattle Company II, LLC (“DLCC”) filed this adversary

proceeding seeking damages from Jason and Trina Krus (the “Kruses”) and

Wisconsin Mutual Insurance Company (“Wisconsin Mutual”). Wisconsin

Mutual asks for judgment on the pleadings (“Motion”) dismissing the claims

brought against it.

         DLCC opposes the Motion. The Court held a preliminary hearing and

granted an extension of time for submission of supplemental pleadings and

briefs. The Court also said another hearing on the Motion would be scheduled
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 2 of 17



as necessary after a decision on the motion to abstain and remand or to

dismiss the adversary were decided.1

        For the reasons below, the Court grants the Motion. DLCC’s asserted

claims against Wisconsin Mutual are dismissed.

                                    BACKGROUND

        The Kruses filed a joint Chapter 13 petition in July 2017. This Court

confirmed their Chapter 13 Plan in April 2018. Fifteen months later, DLCC filed

the present adversary proceeding against the Kruses and named their insurer,

Wisconsin Mutual, as a co-defendant.

        The dispute here arises from a 2016 land contract executed between the

Kruses and DLCC secured by real estate in Wisconsin Dells (“Property”).

Wisconsin Mutual issued an insurance policy (“Policy”) to the Kruses for the

Property.2 DLCC was not named as either an additional insured or loss payee

under the Policy.

        The Kruses defaulted under the land contract. DLCC filed a strict

foreclosure action in March 2017.3 The Kruses filed their bankruptcy petition

shortly thereafter. They agreed to surrender the Property to DLCC under their

Chapter 13 Plan. This Court granted DLCC relief from the stay related to the




1A Decision on the Motion to Abstain and Remand or, in the Alternative, to Dismiss
was issued on April 24, 2020.

2The Court has reviewed the insurance policy as Exhibit A attached to Wisconsin
Mutual’s Answer appearing at ECF No. 17.

3   Adams County Circuit Court Case no. 2017CV0038.


                                          2
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 3 of 17



Property in May 2018. One month later, DLCC was awarded a judgment of

strict foreclosure.

      After obtaining possession of the Property, DLCC performed an

inspection. That inspection was on July 2, 2018. It revealed various damages.

      DLCC filed this adversary proceeding over a year later. It alleges that

before surrendering the Property, the Kruses caused extensive damage to it,

including to fixtures that were part of the real estate. DLCC contends that the

Policy issued by Wisconsin Mutual provides property casualty and personal

liability coverage for its claims.

      DLCC’s amended complaint (“Amended Complaint”) asserts six causes of

action: (1) breach of land contract; (2) negligence; (3) property damages; (4)

conversion; (5) statutory theft under Wis. Stat. §§ 895.446 and 943.20; and (6)

criminal damage to property under Wis. Stat. §§ 895.446 and 943.01.4 Only

the breach of land contract, negligence, and property damage claims are

asserted against both Wisconsin Mutual and the Kruses. The remaining three

causes of action are only asserted against the Kruses and are thus not at issue

under Wisconsin Mutual’s Motion and this decision.

      On April 24, 2020, this Court decided a motion by the Kruses to abstain

and remand or, in the alternative, to dismiss the adversary proceeding. The

Court decided it lacked subject matter jurisdiction over DLCC’s delinquent real



4The Amended Complaint estimated a loss of $63,000 in value because of the alleged
damages. In subsequent briefs filed with the Court, DLCC has since increased this
estimate to $77,000.


                                          3
Case 3-19-00048-cjf      Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                                  Document      Page 4 of 17



estate tax claim brought under the breach of land contract cause of action. The

Court dismissed DLCC’s tax claim under Bankruptcy Rule 7012(b).5 And so,

there is no need to address the real estate tax claim in this decision.

         DLCC generally argues that the Kruses caused extensive damages to the

Property and removed various fixtures that decreased the Property’s value.

DLCC asserts that Wisconsin Mutual is now required to pay for the alleged

damages pursuant to the Kruses’ Policy under a breach of contract theory or

under one of two tort theories.

         Wisconsin Mutual counters that DLCC’s breach of land contract and

negligence claims must be dismissed because there was not an initial grant of

coverage under the Policy. Wisconsin Mutual argues that even if there was an

initial grant of coverage, the Policy’s exclusions preclude coverage for DLCC’s

asserted claims. Furthermore, Wisconsin Mutual contends that DLCC’s

property casualty claims under its third cause of action are barred by the

relevant statute of limitations under Wisconsin law.

                                         DISCUSSION

         Federal Rule of Civil Procedure 12(c), made applicable to adversary

proceedings under Federal Rule of Bankruptcy Procedure 7012(b), provides

that “[a]fter the pleadings are closed—but early enough not to delay trial—a

party may move for judgment on the pleadings.” FED. R. CIV P. 12(c). “The

pleadings include the complaint, the answer, and any written instruments

attached as exhibits.” Northern Indiana Gun & Outdoor Shows, Inc. v. City of


5   Adopting FED. R. CIV. P. 12(b)(6).

                                             4
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 5 of 17



South Bend, 163 F.3d 449, 452 (7th Cir. 1998); see also FED. R. CIV. P. 10(c).

Historically, the Seventh Circuit has interpreted “written instrument” under

Rule 10(c) to include, among other things, affidavits and contracts. See South

Bend, 163 F.3d at 453.

      Motions for judgment on the pleadings are subject to the same standard

as motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Berg

v. SSA (In re Berg), 569 B.R. 755, 758 (Bankr. W.D. Wis. 2017). Courts “may

not look beyond the pleadings, and all uncontested allegations to which the

parties had an opportunity to respond are taken as true.” Alexander v. City of

Chicago, 994 F.2d 333, 335 (7th Cir. 1993). And so, this Court must determine

whether DLCC’s Amended Complaint states “a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      DLCC’s well-pleaded factual allegations are taken as true and all

reasonable inferences from the facts are drawn in favor of DLCC. Larson v.

United Healthcare Ins. Co., 723 F.3d 905, 908 (7th Cir. 2013). “Only when it

appears beyond a doubt that the plaintiff cannot prove any facts to support a

claim for relief and the moving party demonstrates that there are no material

issues of fact to be resolved will a court grant a Rule 12(c) motion.” Moss v.

Martin, 473 F.3d 694, 698 (7th Cir. 2007). As the moving party, Wisconsin

Mutual “must unequivocally establish that no material issue of fact exists and


                                          5
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20      Desc Main
                               Document      Page 6 of 17



that judgment on the pleadings is warranted by law.” ColeMichael Invs., L.L.C.

v. Burke (In re Burke), 398 B.R. 608, 620 (Bankr. N.D. Ill. 2008) (citing Nat’l Fid.

Life Ins. Co. v. Karaganis, 811 F.2d 357, 358 (7th Cir. 1987)).

      This Court must turn to relevant state law to determine whether DLCC’s

Amended Complaint states claims that have facial plausibility.

      A. Insurance Policy Interpretation Under Wisconsin Law

      Wisconsin courts follow three steps in determining whether coverage

exists under an insurance policy. First, the facts of a claim are examined to

determine whether the policy provides an initial grant of coverage. Wilson Mut.

Ins. Co. v. Falk, 2014 WI 136, ¶26, 360 Wis. 2d 67, 857 N.W.2d 156.6 “The

analysis ends there if the policy clearly does not cover the claim.” Id. Second, if

there is an initial grant of coverage, courts examine the policy’s exclusions to

determine whether coverage is precluded. Id. Third, if an exclusion precludes

coverage, courts “analyze exceptions to the exclusion to determine whether any

[exceptions] reinstate coverage.” Id.

      Insurance policy coverage is triggered by an occurrence. Id., ¶27. And so,

“identifying the occurrence is important because there must be an occurrence

under the policy for there to be coverage and the policy’s language controls

what constitutes ‘occurrence.’” Id. (citing Plastics Eng’g Co. v. Liberty Mut. Ins.

Co., 2009 WI 13, ¶30, 315 Wis. 2d 556, 759 N.W.2d 613). Generally, Wisconsin

courts interpret an insurance policy’s terms “as they would be understood from


6Citing Am. Family Mut. Ins. Co. v. Am. Girl, Inc., 2004 WI 2, ¶24, 268 Wis. 2d 16, 673
N.W.2d 65.


                                           6
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 7 of 17



the perspective of a reasonable person in the position of the insured.” SECURA

Ins. v. Lyme St. Croix Forest Co., LLC, 2018 WI 103, ¶17, 384 Wis. 2d 282, 918

N.W.2d 885 (citing Shugarts v. Mohr, 2018 WI 27, ¶20, 380 Wis. 2d 512, 909

N.W.2d 402).

      B. DLCC’s Breach of Land Contract and Negligence Claims

       DLCC’s first cause of action is for breach of land contract. DLCC asserts

that the Kruses agreed, among other things, to “keep the Property in good

tenantable [sic] condition and repair.” Amended Complaint at ¶ 30. DLCC

claims the Kruses breached the land contract by “removing personal property,

including fixtures, and causing extensive property damage prior to DLCC re-

taking possession of the Property . . . .” Amended Complaint at ¶ 32.

      The first cause of action is based on a breach of contract. Wisconsin

Mutual was not a party to any contract or agreement with DLCC. Wisconsin

Mutual did not make any promises regarding the condition of the Property. The

promises were made by the Kruses. If provisions of the Land Contract were

breached, the breach would have been by a party to the contract. So, the

breach of contract claims against Wisconsin Mutual must fail for any breach of

the terms of the Land Contract.

      DLCC asserts “[Wisconsin Mutual] had a policy of liability insurance in

force at the time the aforementioned acts of negligence [or damage] occurred,

which covered the actions of the Kruses, and is required to pay DLCC for its

damages described herein.” Amended Complaint at ¶¶ 37 and 44. The second

cause of action is for negligence. DLCC asserts the Kruses were negligent in


                                          7
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 8 of 17



causing extensive damage to the Property. The Amended Complaint provides

that the “Kruses’ foregoing acts of negligence were a direct and proximate

cause of DLCC’s damages, which include replacement and repair costs, lost

rents, inspection costs, and other consequential damages.” Amended

Complaint at ¶ 42. DLCC calls on Wisconsin Mutual to pay for the Kruses’

negligent acts and damages.

      The third cause of action is a variation on the second claim. It says DLCC

is entitled to damages for the decrease in the Property’s value due to the

damage caused by the Kruses. According to DLCC, because Wisconsin Mutual

issued a property and casualty policy insuring the Kruses, any damages should

be covered under the Policy, or through a direct action against Wisconsin

Mutual “as an insured covered by the terms of the policy of property casualty

insurance.” Amended Complaint at ¶ 51.

      The Kruses were the named insureds under the Policy. Bank First

National was named as the Mortgagee. These facts are confirmed by the

Evidence of Insurance submitted by DLCC and by the Policy Renewal/Property

Policy Declaration attached to Wisconsin Mutual’s Answer. ECF Nos. 33 and

17, respectively. Nowhere on either document is DLCC identified as an insured

or loss payee.

      Wisconsin Mutual argues there was never an initial grant of coverage

under the Policy because the described damages, as asserted and pled, suggest

that the Kruses committed intentional acts in damaging the Property. As a




                                          8
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document      Page 9 of 17



result, Wisconsin Mutual believes the damages were not caused by an

occurrence as the term is defined under the Policy.

      DLCC simply responds by highlighting that the Amended Complaint

asserts liability claims based on the Kruses’ negligence. DLCC is effectively

asking this Court to ignore the facts as they are pled. Put differently, DLCC

wishes for the Court to view the Amended Complaint based on the labels

attached to its first two causes of action, rather than the substance of the

asserted claims and the attached inspection report.7

      This Court is not bound to accept the labels DLCC has assigned to its

claims.

      [A] cause of action is not constituted by labelling the operative facts
      with the name of a legal theory. The operative facts themselves . . .
      constitute the cause of action. What they are called is immaterial.

Jost v. Dairyland Power Coop., 45 Wis. 2d 164, 169, 172 N.W.2d 647 (Wis.

1969).

      Section one of the Kruses’ Policy provides property coverage for the

dwelling, other structures, personal property, and loss of use. Section two

provides personal liability coverage for “damages because of ‘bodily injury’ or

‘property damage’ caused by an ‘occurrence’ to which this coverage

applies . . . .” ECF No. 17 Ex. A at 19. The Policy defines “occurrence” as “an

accident, including continuous or repeated exposure to substantially the same




7The July 2, 2018 Home Inspection Report is attached to the Amended Complaint as
Exhibit B.

                                          9
Case 3-19-00048-cjf    Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20     Desc Main
                                Document     Page 10 of 17



general harmful conditions, which results during the policy period, in ‘bodily

injury’ or ‘property damage.’” ECF No. 17 Ex. A at 5.

         Reviewing the substance of the claims, the Court must determine

whether the alleged damages caused by the Kruses constitute an “accident”

that triggered an initial grant of liability insurance coverage.

         The Wisconsin Supreme Court defines “accident” by the “common and

ordinary meaning of the word as understood by a lay person.” Stuart v.

Weisflog’s Showroom Gallery, Inc., 2008 WI 86, ¶24, 311 Wis. 2d 492, 753

N.W.2d 448. “[A]n accident is an event or condition occurring by chance or one

that arises from unknown causes, and is unforeseen and unintended.” Id.

         Applying this definition, while taking DLCC’s well-pleaded factual

allegations as true, and drawing all reasonable inferences from the facts in

favor of DLCC, the Court finds that the described damages did not result from

an accident.

         DLCC first estimated a loss of $63,000 in value because of the damages.

The Property inspection report attached to its Amended Complaint provides a

detailed description of the damages. For example, pages 16 and 17 of the

report show that kitchen cabinet drawers are missing.8 The report also shows

that multiple doors and light fixtures are missing throughout the Property.9

The inspection report appears to validate DLCC’s assertion that multiple items



8   Amended Complaint Exhibit B at 37.

9Other missing items include exterior wall fixtures, shower fixtures, a toilet, smoke
alarms, heating/AC vent covers, and multiple switch and outlet plates.

                                           10
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document     Page 11 of 17



were “damaged or totally destroyed,” including an exterior A/C unit, water

heater, and furnace, which are shown as missing on pages 15, 33, and 36 of

the report. Amended Complaint at ¶ 21. As the persons in possession and

control of the Property until late June or early July 2018, the report would also

seem to support the claim that the damages and destruction were caused by

the Kruses.

      To find that the removal of multiple doors, drawers, and fixtures

occurred by chance or because of unknown causes would defy logic. The large

number of missing items and the consistency of the type of fixtures missing

make it difficult for this Court to find otherwise. DLCC’s allegations against the

Kruses, as pled in the Amended Complaint and subsequent pleadings, do not

allow for a finding that the damages resulted from unforeseen and unintended

actions. The described damages and the unauthorized removal of property

fixtures could not have been an accident as that term is defined by state law.

      Taking the allegations in the light most favorable to the plaintiff and

based on the pleadings in this adversary, the Court concludes the damages

were not caused by an occurrence as the term is defined under the Policy. An

initial grant of Policy coverage was never triggered. There is no need for the

Court to examine the Policy’s exclusions or determine whether an exception to

the exclusion reinstates coverage.

      C. DLCC’s Property Damage Claim

      DLCC’s third cause of action is for property damage. It asserts that

Wisconsin Mutual must pay for damages caused by the Kruses under the


                                          11
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document     Page 12 of 17



Policy’s liability and property casualty sections. Alternatively, DLCC asserts it

is entitled to an award of damages against Wisconsin Mutual directly as an

insured party covered under the property casualty policy. Amended Complaint

at ¶¶ 50-51. Setting aside whether coverage could exist for damages caused by

the insureds themselves, Wisconsin Mutual says the Court need not reach

coverage because there are other grounds barring the claim.

          1. DLCC’s First-Party Property Damage Claim

      Wisconsin Mutual argues DLCC’s first-party property damage claim is

barred by the twelve-month statute of limitations under Wis. Stat.

§ 631.83(1)(a). The statute provides:

      An action on fire insurance policy must be commenced within 12
      months after the inception of the loss. This rule also applies to riders
      or endorsements attached to a fire insurance policy covering loss or
      damage to property or to the use of or income from property from
      any cause, and to separate windstorm or hail insurance policies.

Wis. Stat. § 631.83(1)(a) (2019-20).

      The term “fire insurance” is a “generic term” that “covers indemnity

insurance for losses to property caused by many other perils than fire.” Villa

Clement, Inc. v. Nat'l Union Fire Ins. Co., 120 Wis. 2d 140, 145, 353 N.W.2d 369

(Ct. App. 1984). See also Ward Mgmt. Co. v. Westport Ins. Corp., 598 F. Supp.

2d 923, 926 (W.D. Wis. 2009) (“As defined in Villa Clement, ‘fire insurance’

seems broad enough to include insurance policies covering theft, which is

another type of damage to real or personal property.”).

      Following Villa Clement’s broad interpretation of “fire insurance,” this

Court is convinced that DLCC’s alleged claims against Wisconsin Mutual for


                                          12
Case 3-19-00048-cjf     Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                                 Document     Page 13 of 17



the Kruses’ negligence and property damage are subject to the twelve-month

statute of limitations under Wis. Stat. § 631.83(1)(a).

         DLCC does not dispute that its claims are subject to the statute of

limitations. Rather, it now argues that Wisconsin Mutual should be estopped

from asserting the twelve-month statute of limitations as a defense based on its

failure to provide proof of the Policy promptly. DLCC contends equitable

estoppel applies “because [it] was not even made aware of the existence of a

policy or property casualty insurance until approximately eight months after

the loss occurred.”10 This argument was first raised by DLCC in its reply brief.

It is not part of the allegations contained in the Amended Complaint.

         Under its equitable estoppel argument, DLCC urges the Court to recast

the Motion as a motion for summary judgment rather than as a motion for

judgment on the pleadings because the Motion raises matters outside the

pleadings. DLCC submits an Affidavit by its managing member, Stephen

Vanderbloemen,11 to support its argument that Wisconsin Mutual failed to

provide proof of the Policy promptly. Through its response brief, DLCC urges

the Court to allow the parties to submit additional proofs and affidavits in

support of their respective positions. This request was granted a long time ago.

         The Court provided DLCC the opportunity to supplement its argument by

February 6, 2020. DLCC explicitly chose not to do so. Wisconsin Mutual filed

its Motion on November 8, 2019. DLCC opposed it and responded on December


10   DLCC Response Brief to the Motion. ECF No. 33 at 5.

11   DLCC Response Brief to the Motion. ECF No. 33, Exhibit A at 1-4.

                                            13
Case 3-19-00048-cjf     Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                                 Document     Page 14 of 17



16, 2019. This Court held a preliminary hearing on January 7, 2020 and set a

30-day deadline for the parties to submit supplemental briefs. No supplemental

briefs were filed by the established deadline and DLCC never requested an

extension.

      That said, the Court is not convinced that Wisconsin Mutual has raised

any matters outside the pleadings to warrant the recasting of its Motion as a

summary judgment motion. DLCC has provided no arguments to convince the

Court otherwise.

      It is DLCC that raises issues outside of the pleadings by alleging that

Wisconsin Mutual failed to provide proof of the Policy and by attaching the

described Affidavit to its response brief. The assertion assumes there was a

duty placed on Wisconsin Mutual to affirmatively act to provide some notice to

DLCC of the existence of a policy. The Amended Complaint fails to allege any

duty of Wisconsin Mutual with respect to providing information to DLCC about

any policy of insurance. To the contrary, the pleadings evidence a duty by the

Kruses to obtain insurance, take steps to have DLCC named, and to provide

that information to DLCC. DLCC had a right to seek enforcement of those

obligations against the Kruses. But that does not create any relationship or

obligation between Wisconsin Mutual and DLCC. The pleadings contain no

allegations of wrongdoing by Wisconsin Mutual with respect to not providing a

notice of the Policy.

      The Court does not accept, rely on, nor consider DLCC’s equitable

estoppel argument or the attached Affidavit as they attempt to raise issues


                                            14
Case 3-19-00048-cjf     Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20      Desc Main
                                 Document     Page 15 of 17



outside of the pleadings that are immaterial to the issue at hand. And so, there

is no need for the Court to convert the Motion to one for summary judgment.

See FED. R. CIV. P. 12(d),12 incorporated by FED. R. BANKR. P. 7012(b). See also

City of South Bend, 163 F.3d at 453 n.5; Dempsey v. Atchison, Topeka, & Santa

Fe Ry. Co., 16 F.3d 832, 835-36 (7th Cir. 1994).

             2. DLCC’s Third-Party Liability Claim

         DLCC next argues that even if its first-party property damage claim is

barred by the twelve-month statute of limitations, its third-party liability claim

for negligence and property damage are allowed under Wis. Stat. § 893.52(1).13

The statute provides, in pertinent part:

         [A]n action, not arising on contract, to recover damages for an injury
         to real or personal property shall be commenced within 6 years after
         the cause of action accrues or be barred.

Wis. Stat. § 893.52(1) (2019-20). The statute does provide a six-year limitations

period for certain claims. But the Court must once again examine the

allegations in the Amended Complaint to determine whether an initial grant of

liability coverage was ever triggered by an occurrence.

         Under its third cause of action, DLCC effectively asserts the same

allegations from its negligence claim under the label of property damage. DLCC

contends that the “Kruses caused extensive damage to the Property prior to

DLCC re-taking possession.” Amended Complaint at ¶ 47. For the same


12 “If, on a motion under Rule . . . 12(c), matters outside the pleadings are presented to

and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56.” FED. R. CIV. P. 12(d).

13   DLCC Response Brief to the Motion. ECF No. 33 at 6-7.

                                            15
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document     Page 16 of 17



reasons described above, DLCC’s assertions, arguments, and filed exhibit in

the form of the Property inspection report show that the Kruses committed

intentional acts of property destruction and unauthorized removal of fixtures.

Such intentional acts are not accidents as defined under Wisconsin state law

and were not caused by an occurrence as the term is defined under the Policy.

      There was never an initial grant of coverage for the alleged property

damage under DLCC’s third cause of action. The Court need not examine the

Policy’s exclusions or whether an exception to the exclusion reinstates

coverage.

      As described, this Court may grant the Motion only if DLCC can plead no

facts that would support its claims for relief against Wisconsin Mutual. After

careful review of the Amended Complaint, along with subsequently filed briefs

under Wisconsin Mutual’s Motion, this Court is convinced that the Policy did

not make an initial grant of coverage toward any of the allegations asserted

against the Kruses. The substance of DLCC’s claims are advanced as

intentional acts of destruction and theft by the Kruses. Wisconsin Mutual is

not liable for such intentional acts under the Policy’s liability insurance

coverage. Furthermore, DLCC’s first-party property damage claim is barred by

the twelve-month statute of limitations under Wis. Stat. § 631.83(1)(a).

      Thus, DLCC’s breach of land contract, negligence, and property damage

claims against Wisconsin Mutual are dismissed.

      The Court makes no findings about the merits of DLCC’s adversary

action against the Kruses. This decision is merely a finding that: (1) the breach


                                          16
Case 3-19-00048-cjf   Doc 54    Filed 06/10/20 Entered 06/10/20 16:58:20   Desc Main
                               Document     Page 17 of 17



of land contract cause of action against Wisconsin Mutual is dismissed; (2) the

negligence cause of action against Wisconsin Mutual is dismissed; and (3) the

property damage cause of action against Wisconsin Mutual is dismissed.

                                     CONCLUSION

      For these reasons, Wisconsin Mutual’s Motion for Judgment on the

Pleadings is granted. DLCC’s claims against Wisconsin Mutual are dismissed.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: June 10, 2020

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          17
